


Exhibit 10.3
FIRST AMENDMENT
THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of the 14th
day of May, 2003, by and between TX‑NORTHBOROUGH TOWER LIMITED PARTNERSHIP, an
Illinois limited partnership (“Landlord”), and NOBLE ENERGY, INC., a Delaware
corporation (“Tenant”).
RECITALS
A.
Landlord (as successor in interest to EOP‑Northborough Tower Limited
Partnership) and Tenant are parties to that certain lease dated October 23, 2002
(the “Lease”). Pursuant to the Lease, Landlord has leased to Tenant space
currently containing approximately 133,603 rentable square feet (the “Original
Premises”) described as Suite Nos. 100, 260, 550, 600, 700, 800, 900, 930, 940,
950, 960, 1000, 1010, 1050, 1080, 1100, 1230, 1250, 1270, 1300 and 1400 on the
1st, 2nd, 5th, 6th, 7th, 8th, 9th, 10th, 11th, 12th, 13th and 14th floors of the
building located at 100 Glenborough Drive, City of Houston, County of Harris,
State of Texas, commonly known as Northborough Tower (the “Building”).

B.
Tenant has requested that additional space containing approximately 12,010
rentable square feet described as Suite No. 1200 on the 12th floor of the
Building shown on Exhibit A hereto (the “Expansion Space”) be added to the
Original Premises and that the Lease be appropriately amended and Landlord is
willing to do the same on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
I.
Expansion and Effective Date.

A.
Effective as of the Expansion Effective Date (defined below), the Premises, as
defined in the Lease, is increased from 133,603 rentable square feet to 145,613
rentable square feet on the 1st, 2nd, 5th, 6th, 7th, 8th, 9th, 10th 11th, 12th,
13th and 14th floors by the addition of the Expansion Space, and from and after
the Expansion Effective Date, the Original Premises and the Expansion Space,
collectively, shall be deemed the Premises, as defined in the Lease. The Term
for the Expansion Space shall commence on the day after the date the Prior
Tenant (defined below) vacates the Expansion Space (the “Expansion Effective
Date”) and end on the Termination Date. The Expansion Space is subject to all
the terms and conditions of the Lease except as expressly modified herein and
except that Tenant shall not be entitled to receive any allowances, abatements
or other financial concessions granted with


EAST\73343340.1     1    

--------------------------------------------------------------------------------




respect to the Original Premises unless such concessions are expressly provided
for herein with respect to the Expansion Space.
B.
The parties hereto acknowledge that the Expansion Space currently is occupied by
Teksystems, Inc. (“Prior Tenant”) pursuant to a lease dated November 29, 2001,
as amended (“Prior Lease”) entered into between Landlord’s predecessor in
interest and Prior Tenant. This Amendment specifically is contingent upon
Landlord entering into an agreement with the Prior Tenant to terminate the Prior
Lease with respect to the Expansion Space or to relocate the Prior Tenant from
the Expansion Space to other space which includes no portion of the Expansion
Space (the “Prior Tenant Relocation Agreement”). If Landlord fails to inform
Tenant on or before the Contingency Date (as defined below) that the Prior
Tenant Relocation Agreement has been executed, then either party hereto may
terminate the Lease with respect to the Expansion Space only by providing
written notice thereof to the other party within five (5) business days after
the Contingency Date, whereupon, the Lease with respect to the Expansion Space
only shall be null and void and of no force or effect, as if this Amendment had
never been entered into. The “Contingency Date” shall be deemed to mean July 15,
2003.

II.
Base Rent. In addition to Tenant’s obligation to pay Base Rent for the Original
Premises, Tenant shall pay Landlord Base Rent for the Expansion Space as
follows:

Months of Term or Period
Annual Rate
Per Square Foot
Annual
Base Rent
Monthly
Base Rent
 
 
 
 
Expansion Space Effective Date‑April 30, 2013
$20.00
$240,200.04
$20,016.67



All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease. Notwithstanding anything in this Section of the Amendment to the
contrary, so long as Tenant is not in default under this Lease, Tenant shall be
entitled to an abatement of Base Rent in the amount of $20,016.67 per month for
the first two calendar months of the term after the Expansion Effective Date
(the “Base Rent Abatement Period”). The total amount of Base Rent abated during
the Base Rent Abatement Period shall equal $40,033.34 (the “Abated Base Rent”).
If Tenant defaults at any time during the Term and fails to cure such default
within any applicable cure period under the Lease, all Abated Base Rent shall
immediately become due and payable. The payment by Tenant of the Abated Base
Rent in the event of a default shall not limit or affect any of Landlord’s other
rights, pursuant to this Lease or at law or in equity. During the Base Rent
Abatement Period, only Base Rent shall be abated, and all Additional Rent and
other costs and charges specified in this Lease shall remain as due and payable
pursuant to the provisions of this Lease.
III.
Additional Security Deposit. No additional security deposit shall be required in
connection with this Amendment.


EAST\73343340.1     2    

--------------------------------------------------------------------------------




IV.
Tenant’s Pro Rata Share. For the period commencing with the Expansion Effective
Date and ending on the Termination Date, Tenant’s Pro Rata Share for the
Expansion Space is 5.7766%.

V.
Expenses and Taxes. For the period commencing with the Expansion Effective Date
and ending on the Termination Date, Tenant shall pay for Tenant’s Pro Rata Share
of Expenses and Taxes applicable to the Expansion Space in accordance with the
terms of the Lease.

VI.
Improvements to Expansion Space.

A.
Condition of Expansion Space. Tenant has inspected the Expansion Space and
agrees to accept the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Amendment.

B.
Responsibility for Improvements to Expansion Space. Tenant may perform
improvements to the Expansion Space in accordance with the Work Letter attached
to the Lease as Exhibit D and Tenant shall be entitled to an Allowance in
connection with such work as more fully described in said Work Letter.

VII.
Miscellaneous.

A.
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Amendment.

B.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

C.
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

D.
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

E.
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.


EAST\73343340.1     3    

--------------------------------------------------------------------------------




F.
Tenant hereby represents to Landlord that Tenant has dealt with no broker, other
than Grubb & Ellis (“Broker”) in connection with this Amendment. Tenant agrees
to indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the “Landlord Related Parties”) harmless from all claims of any
brokers, other than Broker, claiming to have represented Tenant in connection
with this Amendment. Landlord hereby represents to Tenant that Landlord has
dealt with no broker in connection with this Amendment. Landlord agrees to
indemnify and hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, and agents, and the respective
principals and members of any such agents (collectively, the “Tenant Related
Parties”) harmless from all claims of any brokers claiming to have represented
Landlord in connection with this Amendment.

G.
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.
 
LANDLORD:


TX‑NORTHBOROUGH TOWER LIMITED PARTNERSHIP, an Illinois limited partnership


By: TX‑Northborough GP Limited Partnership, a Delaware limited partnership, its
general partner


By: TX‑Northborough Tower, L.L.C., a Delaware limited liability company, its
general partner


By: Equity Office Management, L.L.C., a Delaware limited liability company, its
non‑member manager




By:    


Name:    


Title:    




 
TENANT:


NOBLE‑ENERGY, INC., a Delaware corporation




By:    


Name:    


Title:    





EXHIBIT A
OUTLINE AND LOCATION OF EXPANSION
SPACE[firstamendmentimage1.gif][firstamendmentimage2.gif]

EAST\73343340.1     4    